United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 17, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-41745
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ARMANDO REYNA-SAUCEDA,
                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:03-CR-790-ALL
                      --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Armando Reyna-Sauceda appeals from his conviction of illegal

reentry following deportation.   He contends, for the first time

on appeal, that the district court’s application of the formerly

mandatory guideline sentencing scheme constituted per se

reversible plain error, without consideration whether the

district court might have imposed a lower sentence under the

current, advisory sentencing scheme and that the felony and

aggravated felony provisions of 8 U.S.C. § 1326(b) are

unconstitutional facially and as applied to him.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41745
                                -2-

     Reyna correctly concedes that both of his contentions are

foreclosed by this court’s precedents, but he raises them to

preserve them for further review.   First, a “Fanfan” error raised

for the first time on appeal is reviewed for plain error.   United

States v. Valenzuela-Quevedo, 407 F.3d 728, 732-33 (5th Cir.

2005), petition for cert. filed (July 25, 2005) (No. 05-5556).

     Reyna concedes that he cannot make a showing of prejudice

because the district court did not indicate what it would have

done under an advisory guideline sentencing scheme.   Nothing in

the record suggests that the district court might have imposed a

lower sentence under an advisory guideline sentencing scheme.

Reyna thus has not shown that his substantial rights were

implicated.   See id. at 733.

     Second, Apprendi v. New Jersey, 530 U.S. 466 (2000), did not

overrule Almendarez-Torres v. United States, 523 U.S. 224 (1998).

See Apprendi, 530 U.S. at 489-90; United States v. Dabeit, 231

F.3d 979, 984 (5th Cir. 2000).   The Court’s recent decisions in

Shepard v. United States, 125 S. Ct. 1254, 1262-63 (2005), United

States v. Booker, 125 S. Ct. 738, 769 (2005), and Blakely v.

Washington, 124 S. Ct. 2531, 2537 (2004), also did not overrule

Almendarez-Torres.   See Shepard, 125 S. Ct. at 1262-63 & n.5;

Booker, 125 S. Ct. at 756 (reaffirming Apprendi); Blakely, 124

S. Ct. at 2536 (same).   This court therefore must follow

Almendarez-Torres “unless and until the Supreme Court itself
                          No. 04-41745
                               -3-

determines to overrule it.”   Dabeit, 231 F.3d at 984 (internal

quotation marks and citation omitted).

     AFFIRMED.